 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 679 
In the House of Representatives, U. S., 
 
June 7, 2012 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 436) to amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices, and providing for consideration of the bill (H.R. 5882) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2013, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 436) to amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 112–23, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) 90 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  
2.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5882) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2013, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. No amendment to the bill shall be in order except those printed in the report of the Committee on Rules accompanying this resolution and except pro forma amendments offered at any time by the chair or ranking minority member of the Committee on Appropriations or their respective designees for the purpose of debate. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
 
Karen L. Haas,Clerk. 
